Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see amendment and associated reply, filed January 20, 2022, with respect to the rejections of claim 10 have been fully considered and are persuasive.  The rejection of 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-14,16-22,24-27 and 29-33 allowed.

The office action of October 20, 2021 cites the reasons for indicating allowable subject for each independent claim (1, 8, 12, and 22) and their associated dependent claims (2-7, 9, 11, 13, 14, 16-21, 24-27, and 29-33).  
Claim 10 is now additionally allowable as the prior rejections under 35 U.S.C. §112 have been overcome in the amendment filed.  Claim 10 depends from claim 8 and is similarly allowable.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN L PARKER whose telephone number is (303)297-4722. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN L PARKER/               Supervisory Patent Examiner, Art Unit 2819